DETAILED ACTION
Response to Amendment
This is a final office action in response to a communication filed on April 22, 2022.  Claims 1-20 are pending in the application.
Status of Objections and Rejections
All objections from the previous office action are withdrawn in view of Applicant’s amendment. All rejections from the previous office action are maintained.
It is noted that in claim 2, line 3, the limitations “such as” and “diamond like”; and claim 9, line 3, the limitation “conventional dialysis membranes” were inadvertently omitted in the 112(b) rejection for being indefinite. It is suggested that the applicant amend these limitations in a future response. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-9 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhullar (U.S. Patent Pub. 2007/0278097), supported by Gamry (Gamry, Application Note: Potentiostat Fundamentals, June 5, 2015) as an evidence for claim 1.
Regarding claim 1, Bhullar teaches a multilayer test strip (Fig. 2; [0018] line 2: test strip) comprising a substrate (Fig. 2; [0096] line 4: base substrate 12) on which is deposited an electrode assembly (Fig. 2; [0097] lines 1-2: the base substrate 12 carries an electrode system 26 including a plurality of electrodes 28 and electrode traces 30 terminating in contact pads 32) comprising:
a carbon-based working electrode (Fig. 4; [0109] lines 9-10: working electrode element 44; [0105] lines 6-7: suitable conductors for the working electrode include carbon), 
a carbon-based counter electrode (Fig. 4; [0109] lines 7-8: the counter electrode includes elements 40 and 42; here element 40 is deemed to be the counter electrode; [0105] lines 9-10: the counter electrode may be made of the same materials as that of the working electrode, i.e., carbon), 
a pseudo reference electrode (Fig. 4: [0109] lines 7-8: the counter electrode includes elements 40 and 42; [0104] lines 8-10: the term "counter electrode" is meant to include counter electrodes which also function as reference electrodes, i.e., counter/reference electrodes; here element 42 is deemed to be the pseudo reference electrode), wherein the pseudo reference electrode, the working electrode and the counter electrode, are arranged adjacent to each other in the same plane (Fig. 4: indicating the working electrode element 44 and the counter electrode elements 40 and 42 are adjacent to each other in the same plane),
contacts for contacting the electrodes directly to a voltage supply (Fig. 2; [0110] line 1: the contact pads 32; [0140] lines 10-11: the application of the potential to the electrodes), and the test strip further comprises a permselective membrane layer (Fig. 2; [0097] line 7: a suitable reagent system 33; [0112] lines 1-3: the reagent chemistry may include a variety of adjuvants to enhance the reagent properties or characteristics), said carbon-based working electrode and said carbon-based counter electrode of the electrode assembly layer being electrically separated from one another (Fig. 2: indicating the working electrode element 44 and the counter electrode elements 40 and 42 are physically and thus electrically separated from each other) and said electrode assembly layer being positioned between the substrate and the permselective membrane layer (Fig. 2; [0097] lines 7-9: a suitable reagent system 33 overlies at least a portion of the electrodes 28 within the sample-receiving chamber).
The designation “wherein the arrangement of the pseudo reference electrode, the carbon-based working electrode and the carbon-based counter electrode limits the flow of current through the pseudo reference electrode” is deemed to be functional limitation in apparatus claims. MPEP 2114 (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Bhullar teaches all structural limitations of the presently claimed multilayer test strip having three electrodes: working electrode 44, counter electrode 40, counter electrode 42 (Fig. 2), wherein the term “counter electrode” is meant to include counter electrodes which also function as reference electrode, i.e., counter/reference electrodes ([0104] lines 8-10).  As evidenced by Gamry, the reference electrode is used to measure the working electrode potential, and a reference electrode should have a constant electrochemical potential as long as no current flows through it (Gamry, page 1, Col. 2, para. 4). Thus, one of the counter electrodes as taught by Bhullar that functions as a reference electrode would be used to have a constant electrochemical potential and no current flows through it.  As a result, the three electrodes as taught by Bhullar are read on the claimed working electrode, counter electrode, pseudo reference electrode and capable of being arranged for limiting the flow of current through the pseudo reference electrode. 

Regarding claim 2, Bhullar teaches the carbon-based working electrode and said carbon-based counter electrode each comprises carbon such as graphite ([0107] lines 7-9: examples of metals or metallic-like conductors (i.e., the electrodes) include carbon, such as graphite).

Regarding claims 3 and 19, Bhullar teaches the substrate is polymer ([0102] lines 1-4: the base substrate 12 comprises an insulating material, such as vinyl polymers).

Regarding claims 4 and 20, Bhullar teaches the carbon-based working electrode further comprises titanium ([0107] lines 7-9, 13-14: examples of metals or metallic-like conductors (i.e., the electrodes) include carbon, titanium, mixtures thereof).

Regarding claims 5-6, Bhullar teaches the pseudo reference electrode comprises silver or silver-silver chloride (Ag/AgCl) ([0105] lines 9-10: the counter electrode may be made of silver/silver chloride; here the counter electrode element 42 in Fig. 4 is deemed to be the pseudo reference electrode).

Regarding claim 7, Bhullar teaches the pseudo reference electrode comprises platinum ([0105] lines 6-7: suitable conductors for the working electrode include platinum; lines 9-10: the counter electrode may be made of the same materials as that of the working electrode; here the counter electrode element 42 in Fig. 4 is deemed to be the pseudo reference electrode).

Regarding claim 8, Bhullar teaches the contacts comprise silver (Fig. 2; [0105] lines 9-10: the counter electrode may be made of silver/silver chloride; [0110] lines 1-5: the traces 30 and the contact pads 32 that are components of the electrode system are preferably composed of the same material as the electrode; thus the contact pads 32 comprise silver).

Regarding claim 9, Bhullar teaches the permselective membrane layer comprises a cation permselective membrane that is carboxymethyl cellulose ([0163] lines 1-3: the reagent composition can also include a variety of adjuvants to enhance the reagent properties or characteristics; [0164] lines 1-4; [0165] line 5: the adjuvant materials or components can impact the application, reproducibility and physical properties of the reagent layer, which include carboxymethyl-cellulose).  Here, since the prior art, Bhullar, discloses the same material carboxymethyl cellulose, it must have the same property capable of being a cation permselective membrane as claimed.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhullar in view of Kulkarni (T. Kulkarni, Application of Semipermeable Membrane in Glucose Biosensing, Membranes 2016(6), 55, page 1-20).
Regarding claim 10, Bhullar discloses all limitations of claim 1 as applied to claim 1.  Bhullar does not explicitly disclose the permselective membrane layer comprises Nafion.
However, Kulkarni teaches a semipermeable membrane in biosensing application that allows preferential passage of certain analytes based on size and/or net charge via diffusion (page 5, para. 1, lines 1-3).  In a glucose biosensor (page 5, para. 1, line 8), there is a combined layer of the semipermeable membrane and enzyme layer on the top of the electrode (Fig. 4), wherein the combined layer of the semipermeable membrane and enzyme layer is deemed to be the permselective membrane layer, corresponding to the enzyme layer of Bhullar containing adjuvants such as cellulose (Bhullar, Fig. 2: reagent system 33; [0165] lines 4).  The semipermeable membranes are necessary to improve the selectivity of these glucose biosensor (page 5, para. 1, lines 15-16), such as cellulose acetate based on size exclusion, or nafion based on charge exclusion (page 5, para. 1, lines 17-19).  Thus, Kulkarni teaches a permselective membrane layer comprises nafion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bhullar by substituting the enzyme layer containing cellulose with the combined layer of the semipermeable membrane (e.g., nafion) and the enzyme layer as taught by Kulkarni because nafion is a suitable material to be used as a semipermeable membrane of a glucose biosensor.  The suggestion for doing so would have been that nafion is a suitable material for the semipermeable membrane of a glucose biosensor and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.

Regarding claim 11, Bhullar discloses all limitations of claim 1 as applied to claim 1.  Bhullar does not explicitly disclose a filter layer, wherein the strip is arranged so that the permselective membrane layer is positioned between the filter layer and the electrode assembly layer.
However, Kulkarni teaches a semipermeable membrane in biosensing application that allows preferential passage of certain analytes based on size and/or net charge via diffusion (page 5, para. 1, lines 1-3).  In a glucose biosensor (page 5, para. 1, line 8), there is an enzyme layer (corresponding to the reagent system 33 of Bhullar that is deemed to be the permselective membrane layer) on top of the electrode and the semipermeable is on the enzyme layer (Fig. 4).  The semipermeable membranes are necessary to improve the selectivity of these glucose biosensor (page 5, para. 1, lines 15-16).  Thus, Kulkarni teaches a filter layer (Fig. 4: semipermeable membrane), wherein the strip is arranged so that the permselective membrane layer is positioned between the filter layer and the electrode assembly layer (Fig. 5: indicating the enzyme layer is positioned between the semipermeable membrane and the electrode layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bhullar by incorporating the semipermeable membrane used as a filter as taught by Kulkarni because the semipermeable membranes are necessary to improve the selectivity of these glucose biosensor (page 5, para. 1, lines 15-16).  

Regarding claim 12, Bhullar teaches a hydrophobic membrane/film layer (Fig. 2-3: body cover 18; [0200] lines 5-7: the body cover material is a clear poly(ethylene-terephthalate) (PET) or poly(ethylene-naphthalate) (PEN) film; [0217] lines 14-15: body cover is opaque and is preferably hydrophobic), wherein the strip is arranged so that the filter layer is filter layer is positioned between the permselective membrane layer and the hydrophobic membrane/film layer (since the body cover is on the uppermost layer of the test strip, the combined Bhullar and Kulkarni would necessarily result in the filter layer being positioned below the body cover and above the enzyme layer).
Response to Arguments
Applicant’s arguments with respect to claims 1-12 and 19-20 have been considered but are unpersuasive.  
Applicant argues Bhullar does not show or disclose that “the arrangement of the pseudo reference electrode, the carbon-based working electrode and the carbon-based counter electrode limits the flow of current through the pseudo reference electrode” (page 7, para. 5, lines 2-5) because a counter electrode that “functions” as a reference electrode is not the same as a pseudo reference electrode (page 8, para. 2, lines 1-2).  This argument is unpersuasive because the designation “wherein the arrangement of the pseudo reference electrode, the carbon-based working electrode and the carbon-based counter electrode limits the flow of current through the pseudo reference electrode” is deemed to be functional limitation in apparatus claims. MPEP 2114 (II).  Here, Bhullar teaches all structural limitations of the presently claimed multilayer test strip having three electrodes: working electrode 44, counter electrode 40, counter electrode 42 (Bhullar, Fig. 2), wherein the term “counter electrode” is meant to include counter electrodes which also function as reference electrode, i.e., counter/reference electrodes ([0104] lines 8-10).  Thus, Bhullar teaches two counter electrode: one is deemed to be the claimed counter electrode that is paired with the working electrode and through which passes an electrochemical current equal in magnitude and opposite in sign to the current passed through the working electrode ([0104] lines 4-8), and the other is deemed to be the claimed pseudo reference electrode that functions as reference electrode, i.e., counter/reference electrode ([0104] lines 8-10).  As evidenced by Gamry, the reference electrode is used to measure the working electrode potential, and a reference electrode should have a constant electrochemical potential as long as no current flows through it (Gamry, page 1, Col. 2, para. 4). Thus, one of the counter electrodes as taught by Bhullar that functions as a reference electrode would be used to have a constant electrochemical potential and no current flows through it.  As a result, such a three-electrode system as taught by Bhullar would have the ability of arranging these three-electrode for limiting the flow of current the pseudo reference electrode.  In other word, Bhullar teaches the pseudo reference electrode (Fig. 2; [0104] lines 8-10; here the pseudo reference electrode is the counter electrode functioning as the reference electrode) that is capable of being arranged in the three-electrode system to have limited flow of current through, and anticipates claim 1.
Applicant argues Kulkarni does not overcome the deficiencies of Bhullar, at least in that Kulkarni also does not teach or suggest this recitation (page 9, para. 4, lines 1-2).  This argument is moot because there is no deficiencies in Bhullar to be cured. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                 

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795